MITCHELL, J.2
This appeal is from an order of the district court denying the motion of appellant, Dibblee, to vacate and set aside the judgment theretofore entered in this proceeding against certain lots owned by him, and for leave to answer.
1. The assessment was made January 18,1892; confirmed January 30, 1892; judgment for the amount thereof rendered by the district court February 8,1893; the property sold on the judgment to the city May 10, 1893; and the appellant’s motion to vacate the judgment and for leave to answer was not made until August, 1894. The court below, although satisfied that the proposed defense of appellant to the application for judgment was a valid and meritorious one, denied his motion, on the ground that a sufficient showing had not been made to justify it, in the exercise of its discretion, in opening the judgment.
The judge may have stated the case too strongly in saying that it would have been an abuse of discretion to grant the motion; yet, assuming that the judgment was- valid, we are clearly of opinion that there was no abuse of discretion in denying it. All summed *24up, appellant’s excuse for not sooner objecting to the assessment is that he is a nonresident; that he did not know of the assessment until May, 1894; that his agent or agents in Duluth, through whom he paid his taxes, never informed him of it; that, having been advised that all assessments were payable at the county treasurer’s office, he made inquiries at that office, and was not aware of the change in the law making such assessments payable at the city comptroller’s office. Unless we are to establish different rules for resident and nonresident property owners, this showing is not such as to require a court, in the exercise of its discretion, to grant relief by opening the judgment after the lapse of so long a time. It is not necessary to consider what would have been the rights of appellant as a nonresident had his application been made within one year after the rendition of the judgment.
2. The appellant contends, however, that he was entitled to have the judgment vacated as a matter of right, because it was absolutely void for want of jurisdiction in the court to render it. The objections to the validity of the judgment go — First, to the validity of the prior proceedings in making and confirming the assessment; and, second, to the validity of the statute providing for the confirmation of the assessment, and subsequently for the rendition of judgment therefor against the land, by the district court.
The objections falling under the first head are: (1) That no street grade or sewer system embracing the lands in question had been established prior to the time of constructing the sewer for which the assessment was made; (2) that the assessment was made on an illegal basis, to wit, according to area instead of benefits; (3) that the property was in no way benefited by the improvement, being in no way connected with the séwer, and more than a mile distant from it; (4) that only nine days’ notice was given of the meeting of the board of public works for the purpose of making the assessment, whereas the law required ten days’ notice; (5) a like defect in the notice given by the board of public works of the application to the district court for the confirmation of the assessment. It is also urged that the provisions of the statutes relating to the confirmation of assessments by the district court are invalid; but, as this raises the same question involved in the objection urged as to the validity of that part of the statute assuming to give the court *25jurisdiction to render final judgment, we shall leave the two to be hereafter considered together. That none of these grounds of objection go to the jurisdiction of the court to render final judgment was determined adversely to appellant’s contention in the case of Fitzhugh v. Duluth City, 58 Minn. 427, 59 N. W. 1041. Counsel attempt to distinguish that case from this, but we fail to see any room for such distinction. It is true that in that case the attack on the judgment was collateral, while in the present case it is direct. But that is immaterial; for, if a judgment is void for want of jurisdiction in the court rendering it, it is assailable collaterally as well as directly.
One of the counsel for appellant rests his attack on the jurisdiction of the court to render judgment (aside from the alleged invalidity of the statute) upon the invalidity of the confirmation of the assessment, contending that it is only a confirmed assessment for which the court has jurisdiction to render judgment, while the failure to previously establish a grade (which was the fact in the Fitzhugh Case) is a mere irregularity, which does not go to the jurisdiction of the court. But the logic of counsel’s argument necessarily leads to the conclusion that defects or omissions in making the assessment would go to the jurisdiction of the court, as well as defects or omissions in the confirmation of it; for, if it is only a legally confirmed assessment for which the court has jurisdiction to render judgment, then, on the same principle, it is only an assessment legally made that the court has jurisdiction to confirm, and an assessment can only be legally made by the board of public works after a street grade and a sewer system have been established. Therefore it is only for an assessment thus in all respects legally made that the court has jurisdiction to render judgment. Indeed, when counsel comes to ask the court to reconsider the decision in the Fitzhugh Case, this is exactly the position which he is compelled to take. But, if all prior proceedings were in all respects regular, there would be no need of any final judgment. The rendition of it would be a mere idle ceremony.
The jurisdiction of a court consists of — First, authority over the subject-matter; and, second, authority over the parties concerned. In this case the first comes from the statute, which designates the particular proceeding as one of which the court may take cognizance *26when the parties are properly before it. The second comes from the proper institution of the proceedings, and the giving to the parties concerned the notice required by the statute. The improvement in this instance was one of the class or kind which the board of public works had a right to make, and,for which they had a right to make assessments. That gives the court jurisdiction of the subject-matter. Whether in doing so the board had first established a grade and sewer system, and whether the assessment had been legally confirmed, were matters which did not go to the jurisdiction of the court over the subject-matter; and the giving of the notice required by the statute gave it jurisdiction of all parties concerned.
3. The appellant’s second contention is that so much of the charter of the city of Duluth as relates to the confirmation of assessments and the rendering of final judgment therefor by the district court is void under the state and federal constitutions, because the method by which such court is authorized to acquire jurisdiction does not constitute due process of law.
It is not claimed that the notices to parties concerned provided for by the charter are not sufficient to constitute due process of law. Neither is it claimed that the proceedings would not constitute due process of law if had before some administrative board or body. But the contention is that, the legislature having seen fit to appeal to a court to conduct the proceedings, it was incumbent on them, in order to constitute due process of law and give the court jurisdiction, to adopt a procedure appropriate to that class of judicial proceedings; that, so far as conducted in court, it is a strictly judicial proceeding in rem; that in judicial proceedings in rem the seizure of. the res, either actual or constructive, is essential to the jurisdiction of the court over the subject-matter; that under this charter there is no provision for the seizure of the res (the property), either actual or constructive, by the court. By reference to sections 63 and 64 (chapter 5) of the city charter it will be found that the notice of the application for the confirmation of the assessment is to be given by the board of public works, and that notice of application for judgment is to be given by the city comptroller; that upon confirmation the assessment roll is to be filed in the office of the board of public works, and not with the clerk of the court; that, while the notice for the application for judgment is required to contain a description *27of the lands, no list of them is required to be filed in court at the date of the notice, and none is required to be filed until proof of the publication is filed on the day of hearing. '
It seems to us that counsel fail to appreciate the precise nature of these proceedings. They are but an exercise of the power of taxation. The confirmation of the assessment and the rendition of judgment for the amount by the court are not “judicial,” in the strict sense. They are but steps in an administrative proceeding, in which judicial assistance is invoked as a matter of convenience, because with its assistance the rights of parties and the interests of the public can be best protected and conserved. In Matter of Trustees N. Y. E. P. School, 31 N. Y. 574. These proceedings might have been conducted from start to finish before or by administrative bodies or officers, when, as is admitted, no seizure of the property would be necessary to constitute due process of law. The one essential to due process of law in the exercise of the power of taxation is that, at some stage of the proceedings, the parties concerned shall have notice and an opportunity to interpose any defense they may have as to either the validity or amount of the tax. County of Redwood v. Winona & St. P. Land Co., 40 Minn. 512, 41 N. W. 465, and 42 N. W. 473; Davidson v. New Orleans, 96 U. S. 97. No seizure of the property is required other than such constructive seizure as may be involved in the institution of proceedings against the property in the manner provided by statute. For the purposes of taxation, the hand of the state is always on all property within its jurisdiction. The nature of the proceedings is not changed by the mere fact that, at certain steps in their progress, the assistance of a court is invoked. A seizure of the property is no more necessary than is the exercise of the power of eminent domain. If a seizure was relied on as notice to the parties concerned, appellant’s claim that there was no sufficient seizure to constitute due process of law would be well taken. But, under the statute, it is the 20 days’ notice which gives the court jurisdiction of the parties concerned, and the sufficiency of that notice is not questioned.
Order affirmed.

 Canty, J., absent, took no part.